REPORT ON ASSESSMENT OF COMPLIANCE WITH §1122(d)(2)(vi), §1122(d)(4)(xi) and §1122(d)(4)(xii) of REGULATION AB SERVICING CRITERIA FOR THE REPORTING PERIOD JANUARY 1, 2, 2007 American Security Insurance Company, Standard Guaranty Insurance Company and TrackSure Insurance Agency, Inc. (formerly, "Safeco Financial Institution Solutions, Inc.") (collectively, the "Asserting Party") is responsible for assessing compliance for the period of January 1, 2007 through December 31, 2007 (the "Reporting Period") with the servicing criteria set forth in §1122(d)(2)(vi), §1122(d)(4)(xi) and §1122(d)(4)(xii) of Title 17, §229.1122(d) of the Code of Federal Regulations, (the "Applicable Servicing Criteria") which the Asserting Party has concluded are applicable to the insurance escrow servicing activities it performs with respect to all mortgage backed securities transactions that were registered after January 1, 2006 with the Securities and Exchange Commission pursuant to the Securities Act of 1933 (the "Platform Transactions").
